Title: From George Washington to Colonel Elias Dayton, 26 July 1777
From: Washington, George
To: Dayton, Elias



Sir
8 Miles East of Morris Town July 26: 1777.

By a Letter received this Morning from Lord Stirling of the 22d Inst., I find he intends to pursue his Rout from peeks Kill, through Keckyate & pyramus to the Great Falls—From thence thro Watsessing—Springfeild & Brunswic or Bound Brook.
The reason of my being thus particular in describing Lord Stirlings Rout, is, Because I wish you to take every possible pains in your power, by sending trusty persons to Staten Island in whom you can confide to obtain intelligence of the Enemy’s situation & numbers—What kind of Troops they are, and What Guards they have—their Strength & where posted: My view in this, is, that his Lordship, when he arrives, may make

an Attempt upon the Enemy there with his Division, If it should appear from a full consideration of all circumstances and the information you obtain, that it can be done with a strong prospect of Success. You will also make due enquiry How many Boats are & may be certainly had to transport the Troops, in case the Enterprize should appear adviseable. You will, after having informed yourself upon these several matters, send a good & faithful Officer to meet Lord Stirling with a distinct and accurate Account of every thing—As well respecting the Number & strength of the Enemy—their situation &c.—As about the Boats, that he may have a General view of the whole, and possessing all the circumstances, may know how to regulate his conduct in the Affair.
The necessity of procuring good Intelligence is apparent & need not be further urged—All that remains for me to add, is, that you keep the whole matter as secret as possible. For upon Secrecy, Success depends in most Enterprizes of the kind, and for want of it, they are generally defeated, however well planned & promising a favourable issue. I am Sir Yr Most Obedt servt

Go: Washington

